Case 1:19-cr-00865-JFK Document 44 Filed 05/26/21 Page 1of1

 

Southern District

Federal Defenders 52 Duane Street-10th Floor, New York, NY 10007

OF NEW YORK, INC. Tel: (212) 417-8700 Bax: (212) 571-0392

David E. Patton . Southern District af New York
Executive Director Jennifer L. Brown

Auarmey-in-Charge

May 26, 2021

VIA ECF

Honorable John F. Keenan
United States District Judge
Southern District of New York
40 Foley Square

New York, NY 10007

 

Re: United States v. Christopher Torres
19 Cr. 865 (JFK)

Dear Judge Keenan,

I write to respectfully request that the Court adjourn the sentencing in the above-
captioned case, which is currently scheduled for June 15, 2021, for approximately 60 days. We
have been collecting supporting documentation that will enable us to effectively represent Mr.
Torres at sentencing, but need the requested time to complete that process.

The Government by Assistant United States Attorney Rushmi Bhaskaran has no
objection to this request. This is the first request for an adjournment of sentencing. Thank you
for your consideration.

Respectfully submitted,

/s/
Sylvie Levine
Counsel for Christopher Torres

ce: Rushmi Bhaskaran
Assistant United States Attorney

The Government having no objection, Defendant's request is GRANTED.
Sentencing is adjourned to July 28, 2021 at 11:30 a.m. in Courtroom 20-C.
No further requests for an adjournment will be granted.

SO ORDERED.

Dated: New York, New York Ot 2) + Nba ber’

May 27, 2021 John F.* Keenan
United States District Judge

 

 
